       Case 9:16-cv-00554-DNH-DJS Document 161 Filed 07/09/21 Page 1 of 1




 Federal Rules of Appellate Procedure Form 1. Notice of Appeal to a Court of Appeals
 From a Judgment or Order of a District Court.




  United States District Court for the District of
  Northern New York

  File Number    9:16-cv-00554

Ronald Diggs
  A.B.,                                      )
                   Plaintiff,                )
          v.                                 )                Notice of Appeal

Sgt. Ronald G. Wood, Craig Dubrey, Timothy   )
Robare
  C.D.,                                      )
                   Defendant.                )


  Notice is hereby given that (Ronald Diggs  here name all parties taking the appeal)           , (plaintiffs)
                                                                                                  Plaintiff,
  in  the above- in
  (defendants)   named   case, herebycase*,
                    the above-named       appeals   to theappeal
                                                  hereby   UnitedtoStates CourtStates
                                                                    the United  of Appeals
                                                                                      Courtfor
                                                                                             ofthe
                                                                                                Appeals for
  the Second          Circuit
                      Circuit from
                               (fromthe
                                      thefinal
                                           finaljudgment
                                                  judgment)entered
                                                              (from in
                                                                    anthis
                                                                       order (describing it)) entered in this
  action on the
  action on the 1st        day of           July             , 2021 .
                                                           , 20
                                                                /s/
                                                                Julia Kosineski, Esq.
                                                                ________________________________

                                                                             Ronald Diggs
                                                               Attorney for _______________________
                                                               Address: _________________________
                                                                          519 State Street
                                                               _________________________________
                                                                Schenectady, New York 12305



[Note to inmate filers: If you are an inmate confined in an institution and you seek the timing
benefit of Fed. R. App. P. 4(c)(1), complete Form 7 (Declaration of Inmate Filing) and file that
declaration along with this Notice of Appeal.]




  To: Attorney General, Sgt. Ronald G. Wood, Craig Dubrey, Timothy
  _________________________________________________
  Robare
  *See Rule 3(c) for permissible ways of identifying appellants
